Fourth Court of Appeals
                                       San Antonio, Texas
                                             April 28, 2022

                                          No. 04-21-00437-CV

                               IN THE INTEREST OF N.L.B., a Child

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-13937
                            Honorable John D. Gabriel Jr., Judge Presiding


                                             ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

       Appellant Lynn Marie Formann’s brief was originally due on December 30, 2021. After
we granted Appellant’s first and second motions for extensions of time to file the brief, it was
due on March 30, 2022. See TEX. R. APP. P. 38.6(d). On April 11, 2022, Appellant filed a letter
seeking additional time to file the brief until April 25, 2022.
       In our April 19, 2022 order, we set the brief due on April 25, 2022, and we warned
Appellant as follows: “Absent extenuating circumstances, no further extensions of time to file
Appellant’s brief will be granted. If Appellant fails to file the brief by April 25, 2022, this
court may dismiss this appeal for want of prosecution.”
       Despite our written warning, on April 22, 2022, Appellant filed a fourth motion for
extension of time to file the brief. She requested an extension of time to file the brief until May
24, 2022.
           Appellant’s motion for an extension of time to file the brief is denied.
       We order Appellant to file her brief and show cause in writing within ten days of the
date of this order why this appeal should not be dismissed for want of prosecution. See
TEX. R. APP. P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.
App.—San Antonio 1998, no pet.). Appellant’s written response must include a reasonable
explanation for Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to file her brief and show cause as ordered, this appeal will be
dismissed without further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court